Citation Nr: 0305890	
Decision Date: 03/28/03    Archive Date: 04/08/03

DOCKET NO.  99-09 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  The propriety of the initial 10 percent rating for pes 
planus of the left foot with degenerative changes.

2.  The propriety of the initial 10 percent rating for pes 
planus of the right foot with degenerative changes.

3.  The propriety of the initial noncompensable rating for 
residuals of a lacerated left eyelid.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from November 1958 to 
August 1965. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which granted the veteran service 
connection and assigned a noncompensable rating for residuals 
of a lacerated left eyelid, as well as from a November 1998 
rating decision which granted service connection and assigned 
a 10 percent rating for bilateral pes planus.  

In an April 2002 hearing officer decision, the RO assigned 
the veteran separate 10 percent initial ratings for pes 
planus in each foot.


REMAND

In light of the change in law brought about by the Veterans 
Claims Assistance Act of 2000 (VCAA), the Board will remand 
the case to ensure that there is compliance with the notice 
and duty-to-assist provisions contained in this law.  The 
VCAA is applicable to all claims filed on or after the date 
of enactment of the VCAA - November 9, 2000 - or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).

In this instance, the RO has not sent the veteran a VCAA 
letter, and has not discussed the VCAA in a Statement of the 
Case or Supplemental Statement of the Case.  This is so 
despite the fact that three years elapsed between the veteran 
filing his substantive appeal in 1999 and the next RO action 
on his claims, which was issuing a SSOC in 2002.  To ensure 
full compliance with due process requirements, the veteran's 
case must be remanded so that the RO can issue a VCAA letter.  
Since these claims are on appeal from the initial grants of 
service connection, the VCAA letter should elicit information 
from the veteran as to all medical treatment he has received 
for these conditions since 1997.

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides, in part, that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West 2002).  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The amended "duty to notify" 
requires the Secretary to notify a claimant of which portion 
of the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, will be obtained by 
the Secretary on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In those 
cases where notice is provided to the claimant, a second 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to notify.  

Regarding the veteran's claim for residuals of a lacerated 
left eyelid, it is noted that the regulation for disfiguring 
scars (38 C.F.R. § 4.118, Diagnostic Code 7800) recently 
changed on July 31, 2002.  Where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran applies, 
absent congressional or Secretarial intent to the contrary.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  In this 
regard, the General Counsel of VA has held that where a law 
or regulation changes during the pendency of a claim for an 
increased rating, VA should first determine whether the 
revised version is more favorable to the veteran.  In so 
doing, it may be necessary for VA to apply both the old and 
new versions of the regulation.  If the revised version of 
the regulation is more favorable, the retroactive reach of 
that regulation under 38 U.S.C.A. § 5110(g) (West 1991) can 
be no earlier than the effective date of that change.  VA, 
however, must apply both the former and the revised versions 
of the regulation for the period prior and subsequent to the 
regulatory change, but an effective date based on the revised 
criteria may be no earlier than the date of the change.  As 
such, on remand, the RO must consider the claim pursuant to 
both criteria during the course of the entire appeal.  See 
VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997).  

Also, in light of the fact that the veteran's claims must be 
remanded, and he has not been afforded VA examination since 
1998, the RO should schedule the veteran for appropriate VA 
examinations to determine the current severity of his pes 
planus and residuals of a lacerated left eyelid.  

This matter is remanded to the RO for the following:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  The letter 
notifying the veteran of the VCAA should 
elicit information from the veteran as 
to all medical treatment he has received 
for these conditions since 1997.

2.  The RO should ensure that all 
pertinent records of private or VA 
treatment are procured for review, 
following procedures detailed in the VCAA 
for requesting such records, to include 
follow-up requests as needed.  

3.  After obtaining as many of the 
veteran's treatment records as possible, 
schedule him for VA examinations to 
determine the current severity of his 
service-connected pes planus and scar on 
his left eyelid.  The examiner should 
provide diagnoses of all disorders of the 
veteran's feet.  Such tests as the 
examining physician deems appropriate 
should be performed.  The examiner should 
review the claims folder in conjunction 
with the examination.  The examination 
report should include responses to the 
following medical questions regarding the 
veteran's feet:

a.  Is there objective evidence of 
deformity of the veteran's feet, 
such as pronation or abduction?

b.  Does the veteran have pain on 
manipulation and use of his feet?

c.  Is there swelling on use of the 
veteran's feet?

d.  Does the veteran have 
callosities of his feet?

e.  Does the veteran have tenderness 
of the plantar surface of his feet?

f.  Does the veteran have marked 
inward displacement and severe spasm 
of the tendo achillis on 
manipulation of his feet?

g.  Does the veteran use orthopedic 
shoes or appliances for his pes 
planus, and, if he does, is his 
condition improved by such use?

h.  Please provide a statement 
regarding the overall degree of the 
veteran's pes planus.

The examiner should also answer the 
following questions regarding the 
laceration of the veteran's left eyelid:

a.  How long is the scar on the 
veteran's left eyelid?

b. How wide is the scar at its 
widest part?

c.  Is the scar elevated or 
depressed on palpation?

d.  Does the scar adhere to 
underlying tissue?

e.  Does the veteran have visible or 
palpable tissue loss?

f.  Does the veteran have either 
gross distortion or asymmetry of his 
left eyelid?  

g.  Is the veteran's scar 
disfiguring?

h.  Does the veteran have any 
deformity of his left eyelid?

If possible, color photographs should be 
taken of this scar.  

4.  After completing any required actions 
identified above, the RO should take 
adjudicatory action on all of the 
veteran's claims, including the propriety 
of the initial 10 percent ratings for pes 
planus with degenerative changes of each 
foot and initial noncompensable rating 
for residuals of a lacerated left eyelid.  
Consider whether staged ratings are 
appropriate.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  When the RO rates the 
veteran's left eyelid scar, it should 
rate the veteran under both the new and 
old versions of Diagnostic Code 7800.  If 
any benefit sought remains denied, a 
Supplemental Statement of the Case should 
be issued.  The veteran and his 
representative should be afforded an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



